FILED
                             NOT FOR PUBLICATION                            DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In Re: DAVID ANTHONY HARPER,                     No. 12-56936

               Appellant.                        D.C. No. 2:12-mc-00002-ABC


                                                 MEMORANDUM*


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                            Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

      David Anthony Harper appeals pro se from the district court’s order

imposing reciprocal discipline on him on the basis of his suspension from the

Florida State Bar by the Florida Supreme Court. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion, In re Corrinet, 645 F.3d

1141, 1145 (9th Cir. 2011), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument and therefore denies Harper’s request for oral argument, set
forth in his opening brief. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in imposing reciprocal

discipline against Harper because he failed to establish by clear and convincing

evidence that he was deprived of due process, that there was insufficient proof of

the misconduct that led to his suspension from the bar, or that grave injustice

would result from the imposition of reciprocal discipline. See In re Kramer, 282

F.3d 721, 724-25 (9th Cir. 2002) (setting forth the limited circumstances under

which an attorney subject to discipline by another court can avoid a federal court’s

imposition of reciprocal discipline, and setting forth attorney’s burden of proof);

see also In re Kramer, 193 F.3d 1131, 1133 n.3 (9th Cir. 1999) (although due

process requires that the district court conduct an independent review of the state

court record, “the [district] court must accord a presumption of correctness to the

state court factual findings” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Harper’s April 3,

2012 motion for reconsideration because Harper failed to establish a basis

warranting reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth the standard of

review and grounds for reconsideration under Fed. R. Civ. P. 59(e) or 60(b)).

      We lack jurisdiction to consider the district court’s order denying Harper’s

October 5, 2012 motion for reconsideration because Harper failed to file an


                                          2                                       12-56936
amended or separate notice of appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585

(9th Cir. 2007); see also Fed. R. App. P. 4(a)(4)(B)(ii).

      We reject Harper’s contention that the district court violated his due process

rights when imposing reciprocal discipline because the district court proceedings

met due process requirements. See In re Kramer, 193 F.3d at 1133 (due process

provided when district court issues an order to show cause to the respondent

attorney and reviews the state record).

      AFFIRMED.




                                           3                                   12-56936